                                          Case 2:18-cv-10232-CJC-JEM Document 1 Filed 12/10/18 Page 1 of 10 Page ID #:1




                                           1 Jonah A. Grossbardt (State Bar No. 283584)
                                             SRIPLAW, P.A.
                                           2 1801 Century Park East
                                             Suite 1100
                                           3 Los Angeles, CA 90067
                                             323.364.6565 – Telephone
                                           4 561.404.4353 – Facsimile
                                             jonah.grossbardt@sriplaw.com
                                           5
                                             Attorneys for Plaintiff
                                           6 SID AVERY AND ASSOCIATES, INC. DBA MPTV IMAGES

                                           7

                                           8                       UNITED STATES DISTRICT COURT

                                           9                       CENTRAL DISTRICT OF CALIFORNIA
                LOS ANGELES, CALIFORNIA
SRIPLAW, P.A.




                                          10

                                          11   SID AVERY AND ASSOCIATES, INC.                   Case No.: 2:18-cv-10232
                                               dba MPTV IMAGES,
                                          12                                                    COMPLAINT FOR COPYRIGHT
                                                                               Plaintiff,       INFRINGEMENT
                                          13
                                               v.                                               Demand for Jury Trial
                                          14
                                               PIXELS.COM, LLC,
                                          15
                                                                             Defendant.
                                          16

                                          17                 COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                                                  (INJUNCTIVE RELIEF DEMANDED)
                                          18
                                                     Plaintiff SID AVERY AND ASSOCIATES, INC. dba MPTV IMAGES by and
                                          19
                                               through its undersigned counsel, brings this Complaint against Defendant
                                          20

                                          21
                                                                                            1
                                                                                                         COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                          Case 2:18-cv-10232-CJC-JEM Document 1 Filed 12/10/18 Page 2 of 10 Page ID #:2




                                           1 PIXELS.COM, LLC for damages and injunctive relief, and in support thereof states as

                                           2 follows:

                                           3                             SUMMARY OF THE ACTION

                                           4         1.    Plaintiff SID AVERY AND ASSOCIATES, INC. dba MPTV IMAGES

                                           5 (“MPTV”) brings this action for violations of exclusive rights under the Copyright

                                           6 Act, 17 U.S.C. § 106, to copy, display, distribute and create derivative works of

                                           7 MPTV’s original copyrighted works of authorship.

                                           8         2.    Sid Avery was a famous photographer best known for capturing iconic

                                           9 images of legendary Hollywood celebrities like Elizabeth Taylor, Rock Hudson,
                LOS ANGELES, CALIFORNIA
SRIPLAW, P.A.




                                          10 James Dean, Marlon Brando, and Frank Sinatra.

                                          11         3.    Avery founded MPTV in efforts to preserve the work of Hollywood

                                          12 photographers and owns the copyrights in the images at issue in this case.

                                          13         4.    Defendant PIXELS.COM, LLC (“Pixels”) owns and operates a number

                                          14 of art marketplaces on the internet that utilize print-on-demand technology, including

                                          15 www.fineartamerica.com, www.1xondemand.com, www.bridgemanondemand.com,

                                          16 www.designerprints.com, www.licensing.pixels.com, www.mobileprints.com,

                                          17 www.pixels.com, www.scottlistfieldondemand.com, www.shopdeckthewallsart.com,

                                          18 www.shopforart.com, and www.shopthegreatframeupart.com. Pixels advertised and

                                          19 sold items that infringed Plaintiff’s copyrights.

                                          20

                                          21
                                                                                          2
                                                                                                     COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                          Case 2:18-cv-10232-CJC-JEM Document 1 Filed 12/10/18 Page 3 of 10 Page ID #:3




                                           1         5.     MPTV alleges that Pixels copied MPTV’s copyrighted works from the

                                           2 internet in order to advertise, market and promote its business activities. Pixels

                                           3 committed the violations alleged in connection with Pixels’ business for purposes of

                                           4 advertising and promoting sales to the public in the course and scope of Pixels’

                                           5 business.

                                           6                              JURISDICTION AND VENUE

                                           7         6.     This is an action arising under the Copyright Act, 17 U.S.C. § 501.

                                           8         7.     This Court has subject matter jurisdiction over these claims pursuant to

                                           9 28 U.S.C. §§ 1331, 1338(a).
                LOS ANGELES, CALIFORNIA
SRIPLAW, P.A.




                                          10         8.     Pixels is subject to personal jurisdiction in California.

                                          11         9.     Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) and

                                          12 1400(a) because the events giving rise to the claims occurred in this district,

                                          13 Defendant engaged in infringement in this district, Defendant resides in this district,

                                          14 and Defendant is subject to personal jurisdiction in this district.

                                          15                                        DEFENDANT

                                          16         10.    Pixels.com, LLC d/b/a Pixels.com is an Illinois limited liability company

                                          17 with its principal place of business at 2202 Main Street, Santa Monica, California

                                          18 90405, and can be served by serving its Registered Agent, Sean Broihier, 2202 Main

                                          19 Street, Santa Monica, California 90405.

                                          20

                                          21
                                                                                           3
                                                                                                        COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                          Case 2:18-cv-10232-CJC-JEM Document 1 Filed 12/10/18 Page 4 of 10 Page ID #:4




                                           1                      THE COPYRIGHTED WORKS AT ISSUE

                                           2        11.    Attached hereto as Exhibit 1 are nineteen (19) photographs created by

                                           3 Sidney Avery at issue in this case, which are referred to herein as the “Works.”

                                           4        12.    The Works at issue were registered with the Register of Copyrights as

                                           5 follows:

                                           6                                                    Registration         Registration
                                               Photo Title
                                                                                                   Date               Number
                                           7
                                               0337_1452 Frank Sinatra at a Capitol
                                                                                                May 14, 2004         VAu 637-771
                                               Records recording session in Los Angeles
                                           8
                                               0337_1508 Frank Sinatra at a Capitol
                                           9   Records recording session in Los Angeles         May 14, 2004         VAu 637-771
                LOS ANGELES, CALIFORNIA




                                               circa 1954
SRIPLAW, P.A.




                                          10
                                               0337_1479 Frank Sinatra at a Capitol
                                          11   Records recording session in Los Angeles for     May 14, 2004         VAu 637-771
                                               the album Look To Your Heart
                                          12
                                               0337_2127 Frank Sinatra at a Capitol
                                          13                                                    May 14, 2004         VAu 637-771
                                               Records recording session, c. 1954

                                          14   0337_1407 Frank Sinatra at This Is Sinatra
                                                                                                May 14, 2004         VAu 637-771
                                               Capitol recording session 1957
                                          15
                                               0377_2367 Frank Sinatra at a Capitol
                                                                                                May 14, 2004         VAu 637-771
                                          16   Records recording session 1954

                                          17   0009_0520 Ocean's Eleven stars stage a fight
                                               Sammy Davis Jr., Dean Martin, Frank              May 14, 2004         VAu 637-771
                                          18   Sinatra, Joey Bishop, 1960

                                          19   0337_1725 Frank Sinatra at a Capitol
                                               Records recording session in Los Angeles         May 14, 2004         VAu 637-771
                                          20   circa 1954

                                          21
                                                                                         4
                                                                                                     COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                          Case 2:18-cv-10232-CJC-JEM Document 1 Filed 12/10/18 Page 5 of 10 Page ID #:5




                                           1                                                   Registration        Registration
                                               Photo Title
                                                                                                  Date              Number
                                           2
                                               0337_1495 Frank Sinatra photo that appears
                                               on the cover of Capitol Records' album Songs    May 14, 2004        VAu 637-771
                                           3
                                               for Young Lovers 1954
                                           4   0337_1484a Frank Sinatra during a Capitol
                                                                                               May 14, 2004        VAu 637-771
                                               Records recording session 1959
                                           5
                                               0337_0506a Frank Sinatra at a Capitol
                                           6   Records recording session in Los Angeles        May 14, 2004        VAu 637-771
                                               1954
                                           7
                                               0009_0520a Ocean's 11 Sammy Davis Jr.,
                                           8   Dean Martin, Frank Sinatra, Joey Bishop         April 12, 2004      VAu 608-621
                                               1960
                                           9
                LOS ANGELES, CALIFORNIA




                                               Sinatra smoking before a recording session at
SRIPLAW, P.A.




                                          10                                                   July 21, 2014      VAu 1-179-990
                                               the new Capitol

                                          11   0009_0010 Ocean's Eleven Cast                       1976              Ju 14776

                                          12   0337_2121 Frank Sinatra at a Capitol
                                                                                               May 14, 2004        VAu 637-771
                                               Records recording session, c. 1954
                                          13
                                               0337_1493 Frank Sinatra during the Capitol
                                          14   recording session for the album Close To You    May 14, 2004        VAu 637-771
                                               1957
                                          15
                                               0337_0507 Frank Sinatra at a Capitol
                                          16   Records recording session in Los Angeles        May 14, 2004        VAu 637-771
                                               1954
                                          17
                                               0337_1788 Frank Sinatra at a Capitol
                                          18   Records recording session in Los Angeles        May 14, 2004        VAu 637-771
                                               circa 1954
                                          19
                                               0337_2203 Frank Sinatra at a Capitol
                                               Records recording session in Los Angeles        May 14, 2004        VAu 637-771
                                          20
                                               circa 1957
                                          21
                                                                                        5
                                                                                                   COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                          Case 2:18-cv-10232-CJC-JEM Document 1 Filed 12/10/18 Page 6 of 10 Page ID #:6




                                           1
                                                     13.      Certificates of Registration for the works at issue in this case are attached
                                           2
                                               hereto as Exhibit 2.
                                           3
                                                     14.      At all relevant times MPTV was the owner of the copyrighted Works at
                                           4
                                               issue in this case by assignment.
                                           5
                                                     15.      MPTV applied copyright management information to the Works
                                           6
                                               displayed on the internet consisting of “mptv” centered in the middle of each
                                           7
                                               photograph as shown in Exhibit 1.
                                           8
                                                                        INFRINGEMENT BY DEFENDANT
                                           9
                LOS ANGELES, CALIFORNIA
SRIPLAW, P.A.




                                                     16.      Pixels has never been licensed to use the Works at issue in this action for
                                          10
                                               any purpose.
                                          11
                                                     17.      On a date after the Works at issue in this action were created, but prior to
                                          12
                                               the filing of this action, Pixels copied the Works.
                                          13
                                                     18.      Pixels copied MPTV’s copyrighted Works without MPTV’s permission.
                                          14
                                                     19.      After Pixels copied the Works, it made further copies and distributed the
                                          15
                                               Works on the internet to promote the sale of goods and services as part of print-on-
                                          16
                                               demand business.
                                          17
                                                     20.      Pixels copied and distributed MPTV’s copyrighted Works in connection
                                          18
                                               with Pixels’ business for purposes of advertising and promoting Pixels’ business, and
                                          19
                                               in the course and scope of advertising and selling products and services.
                                          20

                                          21
                                                                                             6
                                                                                                          COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                          Case 2:18-cv-10232-CJC-JEM Document 1 Filed 12/10/18 Page 7 of 10 Page ID #:7




                                           1         21.    MPTV’s Works are protected by copyright but are not otherwise

                                           2 confidential, proprietary, or trade secrets.

                                           3         22.    Pixels committed copyright infringement of the Works on its

                                           4 www.FineArtAmerica.com website as evidenced by the documents attached hereto as

                                           5 Exhibit 3.

                                           6         23.    MPTV never gave Pixels permission or authority to copy, distribute or

                                           7 display the Works at issue in this case.

                                           8         24.    When Pixels copied and displayed the Works at issue in this case, Pixels

                                           9 removed MPTV’s copyright management information from the Works.
                LOS ANGELES, CALIFORNIA
SRIPLAW, P.A.




                                          10         25.    MPTV never gave Pixels permission or authority to remove copyright

                                          11 management information from the Works at issue in this case.

                                          12                                    COUNT I
                                                                         COPYRIGHT INFRINGEMENT
                                          13
                                                     26.    Plaintiff incorporates the allegations of paragraphs 1 through 25 of this
                                          14
                                               Complaint as if fully set forth herein.
                                          15
                                                     27.    MPTV owns valid copyrights in the Works at issue in this case.
                                          16
                                                     28.    MPTV registered the Works at issue in this case with the Register of
                                          17
                                               Copyrights pursuant to 17 U.S.C. § 411(a).
                                          18
                                                     29.    Pixels copied, displayed, and distributed the Works at issue in this case
                                          19
                                               and made derivatives of the Works without MPTV’s authorization in violation of 17
                                          20
                                               U.S.C. § 501.
                                          21
                                                                                            7
                                                                                                       COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                          Case 2:18-cv-10232-CJC-JEM Document 1 Filed 12/10/18 Page 8 of 10 Page ID #:8




                                           1         30.    Pixels performed the acts alleged in the course and scope of its business

                                           2 activities.

                                           3         31.    Pixels’ infringement was willful.

                                           4         32.    MPTV has been damaged.

                                           5         33.    The harm caused to MPTV has been irreparable.

                                           6                            COUNT II
                                                      REMOVAL OF COPYRIGHT MANAGEMENT INFORMATION
                                           7
                                                     34.    Plaintiff incorporates the allegations of paragraphs 1 through 25 of this
                                           8
                                               Complaint as if fully set forth herein.
                                           9
                LOS ANGELES, CALIFORNIA




                                                     35.    The Works at issue in this case contain copyright management
SRIPLAW, P.A.




                                          10
                                               information (“CMI”).
                                          11
                                                     36.    Pixels intentionally removed MPTV’s Copyright Management
                                          12
                                               Information (“CMI”) having reasonable grounds to know that removal would enable
                                          13
                                               or facilitate copyright infringement in violation of 17 U.S.C. § 1202(b).
                                          14
                                                     37.    Pixels caused, directed and authorized others commit these acts knowing
                                          15
                                               or having reasonable grounds to know that it will induce, enable, facilitate or conceal
                                          16
                                               infringement of MPTV’s rights in the works at issue in this action protected under the
                                          17
                                               Copyright Act.
                                          18
                                                     38.    MPTV has been damaged.
                                          19
                                                     39.    The harm caused to MPTV has been irreparable.
                                          20

                                          21
                                                                                          8
                                                                                                       COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                          Case 2:18-cv-10232-CJC-JEM Document 1 Filed 12/10/18 Page 9 of 10 Page ID #:9




                                           1                             COUNT III
                                                   FALSIFICATION OF COPYRIGHT MANAGEMENT INFORMATION
                                           2
                                                     40.    Plaintiff incorporates the allegations of paragraphs 1 through 25 of this
                                           3
                                               Complaint as if fully set forth herein.
                                           4
                                                     41.    Pixels knowingly, and with the intent to enable or facilitate copyright
                                           5
                                               infringement, provided and distributed CMI that is false in violation of 17 U.S.C. §
                                           6
                                               1202(a). Defendant committed the alleged act by embedding watermarks to the
                                           7
                                               Works at issue with the designation “Fine Art America” as shown in Exhibit 3.
                                           8
                                                     42.    Pixels caused, directed and authorized others commit these acts knowing
                                           9
                LOS ANGELES, CALIFORNIA




                                               or having reasonable grounds to know that it will induce, enable, facilitate or conceal
SRIPLAW, P.A.




                                          10
                                               infringement of MPTV’s rights in the works at issue in this action protected under the
                                          11
                                               Copyright Act.
                                          12
                                                     43.    MPTV has been damaged.
                                          13
                                                     44.    The harm caused to MPTV has been irreparable.
                                          14
                                                     WHEREFORE, the Plaintiff prays for judgment against the Defendant
                                          15
                                               Pixels.com, LLC that:
                                          16
                                                     a.     Defendant and its officers, agents, servants, employees, affiliated entities,
                                          17
                                               and all of those in active concert with them, be preliminarily and permanently enjoined
                                          18
                                               from committing the acts alleged herein in violation of 17 U.S.C. §§ 501, 1203;
                                          19

                                          20

                                          21
                                                                                           9
                                                                                                        COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                          Case 2:18-cv-10232-CJC-JEM Document 1 Filed 12/10/18 Page 10 of 10 Page ID #:10




                                           1        b.     Defendant be required to pay Plaintiff its actual damages and Defendant’s

                                           2 profits attributable to the infringement, or, at Plaintiff’s election, willful statutory

                                           3 damages, as provided in 17 U.S.C. §§ 504, 1203.

                                           4        c.     Plaintiff be awarded its attorneys’ fees and costs of suit under the

                                           5 applicable statutes sued upon; and

                                           6        d.     Plaintiff be awarded such other and further relief as the Court deems just

                                           7 and proper.

                                           8                                     JURY DEMAND

                                           9        Plaintiff hereby demands a trial by jury of all issues so triable.
                LOS ANGELES, CALIFORNIA
SRIPLAW, P.A.




                                          10 DATED: December 10, 2018                 /s/ Jonah A. Grossbardt
                                                                                      JONAH A. GROSSBARDT
                                          11                                          SRIPLAW, P.A.
                                                                                      Attorneys for Plaintiff Sid Avery and
                                          12                                          Associates, Inc. dba MPTV Images

                                          13

                                          14

                                          15

                                          16

                                          17

                                          18

                                          19

                                          20

                                          21
                                                                                          10
                                                                                                       COMPLAINT FOR COPYRIGHT INFRINGEMENT
